2013 UT App 118
_________________________________________________________

               THE UTAH COURT OF APPEALS

                     ROBERT JOHNSON,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                 WORKFORCE APPEALS BOARD,
                       Respondent.

                       Per Curiam Decision
                        No. 20130115‐CA
                        Filed May 9, 2013

                Original Proceeding in this Court

               Robert Johnson, Petitioner Pro Se
         Jaceson R. Maughan, Attorney for Respondent

       Before JUDGES THORNE, VOROS, and CHRISTIANSEN.


PER CURIAM:

¶1     Robert Johnson seeks judicial review of a decision of the
Workforce Appeals Board (the Board) denying him unemployment
benefits because he voluntarily quit his job without good cause. See
Utah Code Ann. § 35A‐4‐405(1)(a)(LexisNexis Supp. 2012). “To
establish good cause, a claimant must show that continuing the
employment would have caused an adverse effect which the
claimant could not control or prevent” and “that an immediate
severance of the employment relationship was necessary.” Utah
Admin. Code R994‐405‐102. Johnson did not file a response to our
sua sponte motion for summary disposition. We do not disturb the
Board’s decision.

¶2   In the petition for review, Johnson claimed that the
employer terminated his employment and that the employer lied
                     Johnson v. Workforce Services


about the circumstances in a telephonic hearing before an
Administrative Law Judge (ALJ). Johnson also claimed that he was
harassed and criticized unfairly by the employer. The ALJ found
the employer’s testimony more credible and reliable than Johnson’s
testimony. The Board found no error in the ALJ’s determination
that the employer was the more credible witness. On Johnson’s last
day of work, the employer gave him specific instructions about
how to cut a piece of metal. Johnson did not cut the metal as
instructed. When the employer saw that the metal was not cut per
the instructions, he asked Johnson what he was thinking. Johnson
became upset and told the employer he was going to leave. The
employer responded by telling Johnson that maybe he should
leave. Johnson left work and did not return. The employer testified
that he would not have terminated Johnson because he was needed
to complete the job.

¶3      The Board concluded that Johnson was the moving party in
the separation and that he voluntarily quit his employment without
good cause. Johnson did not demonstrate that he would suffer an
adverse effect from his continued employment that was so serious
that it outweighed the benefits of remaining employed. The Board
also found no mitigating circumstances that would cause the denial
of benefits to be unduly harsh or contrary to equity or good
conscience.

¶4     We disturb the Board’s findings of fact only if the findings
are “not supported by substantial evidence when viewed in light
of the whole record before the court.” Utah Code Ann. § 63G‐4‐
403(4)(g) (LexisNexis 2011). “It is not our role to judge the relative
credibility of witnesses.” Albertsons, Inc. v. Department of Emp’t. Sec.,
854 P.2d 570, 575 (Utah Ct. App. 1993); see also Prosper Team, Inc. v.
Department of Workforce Servs., 2011 UT App 246, ¶ 10, 262 P.3d 462
(deferring to the Board’s advantaged position to assess the
claimant’s credibility). We will not disturb the Board’s application
of the law to the facts as long as it is “within the realm of
reasonableness and rationality.” EAGALA, Inc. v. Department of




20130115‐CA                        2                 2013 UT App 118
                   Johnson v. Workforce Services


Workforce Servs., 2007 UT App 43, ¶ 9, 157 P.3d 334 (citation and
internal quotation marks omitted).

¶5     The Board’s factual findings are supported by substantial
evidence in the record as a whole, and the Board’s determinations
that Johnson quit his employment without good cause and he did
not demonstrate that a denial of benefits was contrary to equity
and good conscience are both reasonable and rational. Accordingly,
we do not disturb the Board’s decision.




20130115‐CA                     3                  2013 UT App 118